Citation Nr: 1103590	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right ear 
hearing loss, and if so, whether the claim can be granted.    

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for left ear 
hearing loss, and if so, whether the claim can be granted.  

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
tinnitus, and if so, whether the claim can be granted.    


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
North Dakota, which denied entitlement to service connection for 
right ear hearing loss, service connection for left ear hearing 
loss and service connection for tinnitus.

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for right and left 
ear hearing loss and tinnitus.

The Veteran provided testimony before a Decision Review Officer 
(DRO) at the RO in October 2008.   A transcript is of record.  



FINDINGS OF FACT

1.  Entitlement to service connection for right ear hearing loss, 
left ear hearing loss and tinnitus was initially denied in an 
unappealed November 2006 rating decision.  

2.  Evidence received since the November 2006 rating decision is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  

3.  Right ear hearing loss was first demonstrated long after 
service and is not etiologically related to service.  

4.  Left ear hearing loss pre-existed service and was not 
aggravated beyond the normal progression during or as a result of 
service.  

5.  Tinnitus began during service and has continued since.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied entitlement to 
service connection for right ear hearing loss, left ear hearing 
loss and tinnitus is final.   
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss, left ear 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  Right ear hearing loss hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

4.  Left ear hearing loss was not incurred in or aggravated by 
active service.   
38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2010).  
5.  Tinnitus was incurred in or aggravated by active service.  38 
U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to reopen 
the claim for entitlement to service connection for right and 
left ear hearing loss and tinnitus and to grant entitlement to 
service connection for tinnitus, further assistance is 
unnecessary to aid the Veteran in substantiating this part of the 
claim.  

In a letter issued in December 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection 
for bilateral hearing loss.  The letter also satisfied the second 
and third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the December 2007 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided a proper VA examination in January 2008 for his 
bilateral hearing loss claim.  The Board finds that the 
examination was adequate to allow proper adjudication of the 
issue on appeal.  The examiner conducted a complete examination, 
recorded all findings considered relevant under the applicable 
laws and regulations, and considered the full history of the 
disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran was denied entitlement to service connection for 
right ear hearing loss, left ear hearing loss and tinnitus in an 
unappealed November 2006 rating decision.  The evidence of record 
at that time included the Veteran's service medical records, 
which included entrance and separation examinations.  The 
entrance examination demonstrated right ear hearing acuity within 
normal limits and left ear hearing acuity within normal limits 
with the exception of pre-existing left ear hearing loss at 4000 
Hertz.  The separation examination revealed normal hearing acuity 
in both ears according to whispered voice test results.  

Also of record were VA medical center (VAMC) records from August 
to October 2006, which noted hearing loss, a statement from the 
Veteran's wife asserting that his hearing was rapidly worsening, 
and a VA examination, where the examiner provided a negative 
nexus opinion.  The RO determined that the evidence did not 
establish that the Veteran's current bilateral hearing loss and 
tinnitus were incurred during or aggravated by his military 
service.  

The subsequently received evidence includes two private opinions 
which assert that the Veteran's current bilateral hearing loss 
and tinnitus were incurred during service.  This evidence is new 
and material and reopening of the claim is in order.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated in the line of 
duty while performing active duty training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under  
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by Reserves 
for training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.  Id.  

At the outset, the Board notes that in this case, the Veteran had 
ACDUTRA during basic training from January to July in 1964 and, 
thereafter, he served on INACDUTRA with the Army Reserve.  As the 
claimed disabilities are diseases, service connection may be 
granted based upon incurrence or aggravation during ACDUTRA in 
1964.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing 
disease or injury will be presumed to have been aggravated by 
service only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of symptoms, in 
the absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall be 
established when hearing status meets certain pure tone and 
speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service connection 
when the auditory thresholds in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

The Veteran contends that he incurred right ear hearing loss as a 
result of acoustic noise exposure during ACDUTRA.  He reported 
noise exposure from weapons training as well as demonstrations 
and drills conducted during basic training.  His DD 214 
demonstrated his ACDUTRA with light weapons as part of the Army 
infantry.  His statements regarding in-service noise exposure are 
consistent with the conditions of his service and are found to be 
credible.  

During a January 2008 VA examination, the Veteran reported onset 
of bilateral hearing loss and constant bilateral tinnitus during 
basic training.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
80
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The VA examiner noted mild to severe 
sensorineural hearing loss.  

The puretone thresholds recorded during the January 2008 VA 
examination are sufficient to qualify as a current disability 
under 38 C.F.R. § 3.385.  Therefore, two of the three elements 
necessary for service connection-a current right ear hearing 
loss disability and an in-service injury-have been demonstrated.

However, service connection also requires a nexus between current 
symptoms and such in-service noise exposure or a continuity of 
symptomatology.  

Service treatment records are negative for any evidence of 
treatment, complaints or diagnosis of right ear hearing loss.  A 
June 1964 separation examination demonstrated that the Veteran's 
bilateral hearing acuity was within normal limits according to 
whispered voice test results.  While audiometric testing is 
undoubtedly more precise than a whisper voice test, the whisper 
voice test is an alternative means of testing hearing.  See Smith 
v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The Veteran did 
not report any ear trouble in the report of medical history 
provided at separation.  

Moreover, audiometric testing conducted during a periodic 
examination for the Army Reserve over four years after the 
Veteran's separation from active duty showed that his right ear 
hearing acuity was within normal limits.  The November 1968 
examination was negative for any complaints or diagnosis of right 
ear hearing loss or any other ear-related problems.  

The Veteran received VA audiological examinations in November 
2006 and January 2008, where both VA examiners provided negative 
etiology opinions after reviewing the claims file and the 
Veteran's reports and history regarding right ear hearing loss.  
Both VA examiners pointed to the fact that the Veteran's right 
ear hearing was within normal limits, both at entrance and over 
four years after separation, and that his service treatment 
records were negative for any other evidence of right ear hearing 
loss, as support for the conclusion that his right ear hearing 
loss was less than likely related to military noise exposure.  

Two etiology opinions were provided by the Veteran's private 
treating audiologists in November 2007 and September 2008.  The 
November 2007 private opinion diagnosed sensorineural hearing 
loss bilaterally, especially within the high frequency tones.  
The private audiologists noted the Veteran's reports of in-
service noise exposure and stated that this type of hearing loss 
was consistent with his noise exposure within the military.  

The Veteran asserted in a September 2008 statement that the 
private audiologists had reviewed a copy of his military and VA 
records prior to rendering their opinion.  A September 2008 
letter from one of the private audiologists confirmed this 
review.  In the letter, the private audiologist summarized the 
Veteran's reports of in-service noise exposure and the November 
2007 audiometric findings.  The audiologist concluded that the 
Veteran's right ear hearing loss was consistent with the reported 
in-service noise exposure.  

However, the Board finds that the January 2008 VA examination is 
more probative than November 2007 and September 2008 private 
audiology opinions.  The November 2007 audiology opinion did not 
discuss the absence of any treatment, complaints or diagnoses of 
right ear hearing loss during active service or the November 1968 
audiogram indicating normal right ear hearing acuity.  While the 
September 2008 opinion noted that the 1968 audiogram revealed 
normal right ear hearing acuity, the audiologist failed to 
discuss this fact in rendering the positive etiology opinion or 
explain how the Veteran's current right ear hearing loss could be 
due to service when his right ear hearing acuity was normal more 
than four years after service.  

Ultimately, the private audiologists failed to provide an 
adequate rationale for the positive etiology opinion.  The Court 
has held that an examination is inadequate where the examiner 
does not review the medical history and provide a factually 
accurate rationale for the opinions provided in the examination 
report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 
(2008).  

In contrast, the January 2008 VA examiner provided a complete 
discussion regarding the in-service treatment records and the 
Veteran's reports.  The VA examiner also provided a complete 
discussion regarding the November 1968 audiogram which 
demonstrated normal right ear hearing acuity more than four years 
after service.  The examiner conducted a complete examination, 
recorded all findings considered relevant under the applicable 
laws and regulations, and considered the full history of the 
disability.  

Therefore, the January 2008 VA examination report is more 
probative and is given greater weight than the November 2007 and 
September 2008 private audiology opinions in this case.  The 
Board finds that the weight of the evidence is against a finding 
of a nexus between the current right ear hearing loss and the 
reported in-service noise exposure.  

Moreover, the Veteran has not reported a continuity of 
symptomatology.  The first evidence of a connection between right 
ear hearing loss and military noise exposure came with the filing 
of the Veteran's claim for service connection, more than 42 years 
after discharge.  There is no evidence that he reported any right 
ear problems in service and, in fact, he denied ear trouble 
during his June 1964 report of medical history at separation.  
Moreover, he did not report a continuity of symptoms during VAMC 
treatment prior to filing his claim.  Therefore, the weight of 
the evidence is against a finding of continuity of 
symptomatology. 

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for 
right ear hearing loss, and it is, therefore, denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in  
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Ear Hearing Loss

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
diseases or defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).   

The September 1963 service entrance examination revealed left ear 
hearing loss based upon audiometric testing.  Pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
0
25
40

As the claimed disability was noted at the time of examination, 
entrance, and enrollment, the presumption of soundness did not 
attach.  38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.385.  

Aggravation, for purposes of entitlement to VA compensation 
benefits, requires more than a pre-existing disease becoming 
intermittently symptomatic during service.  Rather, there must be 
permanent advancement of the underlying pathology.  The 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 
8 Vet. App. 529, 536-7 (1996).  

The Board recognizes the Veteran's contention that his left ear 
hearing loss was incurred in or as a result of acoustic noise 
exposure during ACDUTRA.  However, the weight of the evidence is 
against this claim.  

Service treatment records are negative for any evidence of 
treatment or complaints of left ear hearing loss or any evidence 
that left ear hearing loss had increased in severity.  The 
Veteran denied ear trouble in the report of medical history 
provided at separation in June 1964.  

The Veteran received VA audiological examinations in November 
2006 and January 2008, where both VA examiners provided negative 
etiology.  Both VA examiners found, after reviewing the claims 
file and the Veteran's reports pertaining to his left ear, that 
left ear hearing loss had not progressed beyond the normal 
progression as no significant threshold shift was noted.  The 
January 2008 VA examiner specifically noted the November 1968 
periodic examination, in finding that there was no evidence of a 
significant threshold shift in left ear hearing acuity and 
therefore, no evidence of aggravation of pre-existing left ear 
hearing loss.  
The Board notes the November 2007 and September 2008 etiology 
opinions provided by the Veteran's private treating audiologists.  
Both opinions diagnosed sensorineural hearing loss bilaterally, 
especially within the high frequency tones, noted the Veteran's 
reports of in-service noise exposure and stated that this type of 
hearing loss was consistent with his noise exposure within the 
military.  However, neither opinion noted that the Veteran's left 
ear hearing loss pre-existed service or commented on the November 
1968 periodic examination in terms of whether there was evidence 
of aggravation.  The Court has held that an examination is 
inadequate where the examiner does not review the medical history 
and provide a factually accurate rationale for the opinions 
provided in the examination report.  Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 303-4 (2008).

By contrast, the January 2008 VA examiner noted that left ear 
hearing loss pre-existed service, correctly summarized the in-
service and post-service history and reports of the Veteran, and 
provided an opinion regarding the issue of aggravation in light 
of the 1968 examination.  The examiner conducted a complete 
examination, recorded all findings considered relevant under the 
applicable laws and regulations, and considered the full history 
of the disability.    

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In this case, the only competent evidence addressing 
whether or not the Veteran's pre-existing disability was 
aggravated is that of the VA examiner who specifically found that 
the Veteran's left ear hearing loss was not aggravated beyond the 
normal progression disease.  The November 2007 and September 2008 
private audiology opinions did not address this issue, and thus 
do not assist the Veteran in his claim for service connection.

The Veteran is competent to report symptoms such as hearing loss 
and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, the Veteran has not specifically stated that he 
experienced an increase in symptoms or treatment for left ear 
hearing acuity during service.  The first evidence of a 
connection between left ear hearing loss and military noise 
exposure came with the filing of the Veteran's claim for service 
connection, more than 42 years after discharge.  There is no 
evidence that he reported any left ear problems in service and, 
in fact, he denied ear trouble during his June 1964 report of 
medical history at separation.  Moreover, he did not report a any 
connection between hearing loss and service during VAMC treatment 
prior to filing his claim.  Therefore, the Veteran's statements 
regarding a connection between his current left ear hearing loss 
and service are found to not be credible and are, at least, 
outweighed by the evidence of record.  

As there is no competent and credible evidence in this case that 
demonstrates aggravation beyond the natural progression during 
active duty service, the Board must conclude that the 
preponderance of the evidence is against the claim for service 
connection for left ear hearing loss, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b).  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A.  
§ 5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Tinnitus

The Veteran contends that he incurred bilateral tinnitus as a 
result of noise exposure during ACDUTRA.  

Tinnitus has been diagnosed or noted in November 2006 and January 
2008 VA examinations and in November 2007 and September 2008 
private audiology opinions.  As discussed above, in-service noise 
exposure has been conceded.  Therefore, two of the three elements 
necessary for service connection-a current bilateral tinnitus 
disability and an in-service injury-have been demonstrated.

The Veteran reported in a March 2006 statement that his ears 
began ringing during training exercises in ACDUTRA and that the 
ringing has never stopped.  He is competent to report symptoms 
such as ringing in the ears and when they began.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, the lay testimony offered 
is sufficient to establish a continuity of symptoms since 
service. 

The Board notes that the November 2006 and January 2008 VA 
examiners provided negative etiology opinions regarding bilateral 
tinnitus.  However, neither examiner provided a sufficient 
rationale for the opinions or took the Veteran's reports of 
continuity of symptomatology into consideration.  The Court has 
held that an examination is inadequate where the examiner 
formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  
Therefore, the VA opinions in this case are inadequate for the 
purpose of determining the etiology of the Veteran's bilateral 
tinnitus.  

The only other evidence regarding tinnitus are the two positive 
etiology opinions provided by the Veteran's private audiologists, 
although neither opinion provides a sufficient rationale for the 
opinion.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for tinnitus.  38 
U.S.C.A. § 5107(b).









	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for right ear hearing loss, 
left ear hearing loss and tinnitus is reopened.

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


